Exhibit 95.1 Mine Safety Disclosures Section 1503 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Act”) requires companies to disclose in their periodic reports information about the coal and other mines at which they are an operator. The operations of the Company at coal and other mines in the U.S. are inspected by the Mine Safety and Health Administration (“MSHA”) on an ongoing basis. In evaluating the information regarding mine safety and health, investors should take into account the fact that the Federal Mine Safety and Health Act (the “Mine Act”) has been construed as authorizing MSHA to issue citations and orders pursuant to the legal doctrine of strict liability, or liability without fault. If, in the opinion of an MSHA inspector, a condition that violates the Mine Act or regulations promulgated pursuant to it exists, then a citation or order will be issued regardless of whether the operator had any knowledge of, or fault in, the existence of that condition. Many of the Mine Act standards include one or more subjective elements, so that issuance of a citation or order often depends on the opinions or experience of the MSHA inspector. Whenever MSHA believes that a violation of the Mine Act, any health or safety standard, or any regulation has occurred, it may issue a citation or order which describes the violation and fixes a time within which the operator must abate the violation. In some situations, such as when MSHA believes that conditions pose a hazard to miners, MSHA may issue an order requiring cessation of operations, or removal of miners from the area of the mine, affected by the condition until the hazards are corrected. Citations and orders can be contested before the Federal Mine Safety and Health Review Commission (the "Commission"), and as part of that process, are often reduced in severity and amount, and are sometimes dismissed. The Commission is an independent adjudicative agency that provides administrative trial and appellate review of legal disputes arising under the Mine Act. These cases may involve, among other questions, challenges by operators to citations, orders and penalties they have received from MSHA. The table that follows reflects citations, orders, violations and proposed assessments issued to the Company by MSHA during the quarter ended October 31, 2015 and all pending legal actions as of October 31, 2015.Due to timing and other factors, the data may not agree with the mine data retrieval system maintained by MSHA. Mine or Operating Name/MSHA Section 104 S&S (#) Section 104(b) Orders (#) Section 104(d) Citations and Orders (#) Section 110(b)(2) Violations (#) Section 107(a) Orders (#) Total Dollar Value of MSHA Total Number of Mining Related Fatalities (#) Received Notice of Pattern of Violations Under Section 104(e) (yes/no) Received Notice of Potential to Have Pattern under Section 104(e) (yes/no) Legal Actions Pending as of Last Day of Period (#) Legal Actions Initiated During Period (#) Legal Actions Resolved During Period (#) Hycroft No No Swift Creek Outside Lake City, Florida No No Mosaic – Hookers Prairie No No Boron Operations No No CR Briggs No No Barrick Gold, Turguoise Ridge No No ISP Minerals No No Gold Corp Marigold Mine No No Barrick Ruby Hill No No Barrick Golden Sunlight No No Barrick/ Kinross Round Mountain Gold No No Newmont, Buffalo Valley No No Nevada Copper No No Barrick Cortez No No FMI Sierrita Mine, AZ No No Jim Walters No No Nyrstar Young No No Nyrstar Gordonsville No No Drummond No No Carmeuse No No Morgan Worldwide No No Carmeuse No No Lafarge NA No No Lafarge No No Lhoist NA No No Mingo Logan No No US Gypsum No No Sweetwater No No Libson Vallet No No Twenty Mile Coal No No Barrick Goldstrike No No URS Morenci No No Freeport-McMoRan Sierrita No No Cyprus Tohono Corp. No No Sun Valley Plant No No CML Metals No No FMI Bagdad No No FMI Morenci No No FMI Miami No No Twin Buttes No No FMI – Tyrone No No Newmont-Carlin No No Silver Bell Mining No No Allied NV Hycroft No No Imerys Plant #1 No No PCS Phosphates No No Noranda Alumina No No Agnico Eagle-West Pequop No No Allied NV Gold-Hycroft Mine No No Allied NV – Hasbrook No No AMEC-Sullivan Ranch No No American Lithium Minerals- No No Asacro-Chilito No No Asarc-Mission No No Asarco-Ray 1 0 3 0 0 0 No No 0 0 0 Asarco-Silver Bell No No Barrick Arturo (Dee) No No Barrick Bald. Mt. No No Barrick Cortez No No Barrick EXP Surf & UG No No Barrick Turquoise Ridge Surf/UG No No Barrick-Goldstrike No No Barrick-Goldstrike UG No No Barrick-Ruby Hill No No BH Minerals- No No BHP-Pinto Valley No No Canamex Resources-Bruner No No Cayden Resources US Inc-Quartz MT. No No Centerra-Ren No No Coeur Rochester-Rochester No No Comstock- No No Cooper One- No No Dynasty Gold No No Evolving Gold Corp. No No Freeport McMoRan-Bagdad No No Freeport McMoRan-Christmas Mine No No Freeport McMoRan- Chino No No Freeport McMoRan-Dragoon No No Freeport McMoRan-Miami No No Freeport McMoRan-Morenci No No Freeport McMoRan-Safford No No Freeport McMoRan-Sierrita No No Freeport McMoRan-Twin Buttes No No Fronteer Development– Long Cany. No No Gold Acquisition Corp. No No Gold Reef-Rim Rock No No Gold Standard Ventures-Railroad No No Golden Predator- No No Golden Vertex – Moss Mine No No Grammercy Facility No No Great Basin Gold-Ivanhoe/Hollister No No Gryphon Gold-Borealis No No Harvest Gold-Rosebud No No Hayden Concentrator No No JRSimplot – Soda Springs No No Kennecott UT Copper- Bingham No No KGHM International, Ltd.(Formerly Quadra) Mining-Robinson No No Klondex-Fire Creek No No Marigold No No Martin Marietta – Weeping Water Mine No No 4 0 0 Meridian Gold- No No Metallic Ventures-Converse No No Metallic Ventures-Gold Field No No Mettalic Ventures- Gemfield No No Midway-Pancake No No Mineral Ridge No No Minerals Technology No No Miranda Gold No No Montezuma-Red Canyon No No Musgrove Mineral No No Nevada Copper-Pumpkin No No Newmont-Carlin No No Newmont Exploration No No Newmont Genex No No Newmont Leeville No No Newmont-Lonetree No No Newmont McCoy Cove No No Newmont-Midas Surf / UG No No Newmont Phoenix No No Newmont Twin-Creeks No No Northgate Minerals No No Oracle Ridge Mining No No Paramount Gold and Silver No No Paris Hills Agricom No No Pilot Gold No No Premier Gold Mines- No No Quaterra Resources- No No Regal Resources – Camp Verde No No Renaissance Gold – Spruce MT No No Rio Tinto-Resolution No No Romarco Minerals-Haile Gold Mine No No Round Mt. Gold No No Rye Patch Gold No No Snowstorm LLC No No Solitario Exp-Mt. Hamilton No No Talon Gold-N. Bullfrog No No Tatmar Ventures No No TGC Holdings No No Thompson Creek Mining No No Trio Gold No No US Gold- No No Victoria Res. No No Vista NV No No Western Pacific Resources No No WPC Resources No No WK Mining No No Yukon NV Gold – Surface No No Heritage Coal No No Carmeuse Lime No No Hilltop Basic Resources No No Hilltop Basic Resources No No Noranda Alumin S. Flourocarbon No No Noranda Alumina East Flourocarbon No No Carmeuse No No Carmeuse No No Imery's No No A citations, orders and assessments reflected above are those initially issued or proposed by MSHA.They do not reflect subsequent changes in the level of severity of a citation or order or the value of an assessment that may occur as a result of proceedings conducted in accordance with MSHA rules and regulations. The Federal Mine Safety and Health Review Commission (the “Commission”) is an independent adjudicative agency that provides administrative trial and appellate review of legal disputes arising under the Mine Act. As of October 31, 2015, the Company has a total of 4 matters pending before the Commission.All of these matters concern contests of citations or orders issued under section 104 of the Mine Act, along with the contests of the proposed penalties for each of these. During the quarter ended October 31, 2015, 3 Citations were issued under Asarco Ray.
